Citation Nr: 1434282	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  05-21 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for residuals of a staph infection of the right knee, claimed as due to Department of Veterans Affairs (VA) lack of proper care/negligence in providing outpatient treatment in November 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1961 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for residuals of a staph infection of the right knee, claimed as due to Department of Veterans Affairs (VA) lack of proper care/negligence in providing outpatient treatment in November 2002.  The Veteran disagreed with this decision later in April 2004.  He perfected a timely appeal in June 2005 and requested a Travel Board hearing.  He then requested that his Travel Board hearing be rescheduled in January 2008.  A videoconference Board hearing was held at the RO in November 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The issues of entitlement to medical expense reimbursement in the amount of $1,433.00 for inpatient treatment at the VA Medical Center in Alexandria, Louisiana, between December 5, 2002, and December 20, 2002, and entitlement to medical expense reimbursement in the amount of $1,200.00 for surgical treatment in April 2005 at the VA Medical Center in Shreveport, Louisiana, have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran filed these claims in August 2005 and, although his assertions are not a model of clarity, he essentially contends that he was overbilled by VA while hospitalized in December 2002 and for knee replacement surgery in April 2005.  It is not clear from a review of the Veteran's claims file whether these claims have been acted upon by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The record evidence shows that the Veteran's residuals of a staph infection in the right knee were not proximately due to or the result of VA carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care, or to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation for residuals of a staph infection of the right knee, claimed as a result of VA outpatient treatment in November 2002, under the provisions of 38 U.S.C.A. § 1151, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.361 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in February 2004, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence demonstrating that his residuals of a staph infection of the right knee were the result of negligent VA outpatient treatment in November 2002 and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for residuals of a staph infection of the right knee claimed as due to VA lack of proper care/negligence in providing outpatient treatment in November 2002 ("1151 claim").  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the February 2004 VCAA notice was issued prior to the currently appealed rating decision issued in April 2004; thus, this notice was timely.  Because the Veteran's 1151 claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  There is no Virtual VA paperless claims file or Veterans Benefits Management System (VBMS) eFolder associated with the Veteran's claim.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The record evidence includes VA and private outpatient treatment records, including VA treatment records concerning treatment of his non-service-connected residuals of a staph infection of the right knee, and a VA examiner's opinion dated in April 2014 which addressed the contended causal relationship between the Veteran's VA outpatient treatment in November 2002 and residuals of a staph infection of the right knee which allegedly resulted from this treatment.  After review of this opinion, the Board finds that it provides competent, non-speculative evidence regarding the claimed etiology of the Veteran's residuals of a staph infection of the right knee.  Thus, the Board concludes that an examination is not required even under the low threshold of McLendon.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Factual Background

The record evidence shows that, on VA outpatient treatment on November 19, 2002, the Veteran stated, "I have fluid on my [right] knee from an injury last Saturday."  He described his right knee pain as "achy throbbing" pain with "popping and itching" on the right knee.  Physical examination showed moderate swelling in the right knee.  The Veteran's right knee was drained by a VA clinician and 20 cubic centimeters (cc) of clear viscous fluid was obtained.  The Veteran's right knee also was injected with toradol kenelog 1 cc intramuscularly.  He was advised to take Motrin 3 times a day.

On November 21, 2002, the Veteran complained of sudden pain and onset of a right knee effusion "starting about 6 days ago."  A history of episodes of bilateral knee pain "for many years" was noted.  It also was noted that fluid had been aspirated from the Veteran's knee "but [he] had rapid return of the fluid.  No locking or giving way."  Physical examination of the right knee showed marked effusion, an intact extensor "with normal tracking," a full range of motion with pain on full flexion, no instability "or pain with stress," and it was "[v]ery tender at the medial joint line only."  X-rays showed marked degenerative joint disease, left knee greater than right knee, at the medial joint line.  The assessment was degenerative joint disease of the medial compartment of the right knee.  The Veteran was advised to discontinue taking salsalate and ibuprofen and to start taking Arthrotec 75 milligrams (mg) twice daily.  The Veteran's right knee was injected with Triamcinolone Acetonide Injectable suspension, 80 mg, and Marcaine, 0.5% plain, 1.5 cc.

On November 25, 2002, the Veteran's complaints included right knee tenderness and mild swelling. The diagnosis was degenerative joint disease.  The Veteran received an injection of Toradol 60 mg in the left gluteal muscle.

On private outpatient treatment on November 27, 2002, the Veteran complained of right knee pain, swelling from his right knee to right ankle and foot, and his leg muscle was "hard as a rock now."  He reported having 20 cc drained from his right knee at VA.  He also reported that his right knee "has never stop[ped] hurting."  Physical examination showed that the Veteran's right knee was "hot."  The assessment included degenerative joint disease in the right knee.  

On December 2, 2002, the Veteran reported that his right knee was not hurting badly but it hurt badly if he tried getting up or putting weight on his right leg.  He also reported that his right leg had been swollen down to his toes and he had to pick up his right leg to move it.  The assessment included a septic right knee secondary to an attempt at draining it.  (The Board notes parenthetically that these handwritten private treatment notes largely are illegible.)

The Veteran was hospitalized at a VA Medical Center (VAMC) from December 5, 2002, to December 20, 2002.  On admission to the emergency room (ER), the Veteran's complaints included significant swelling and pain of the right knee and right lower leg.  Physical examination showed he was "lying on [a] stretcher and in obvious distress," marked swelling of the right knee with increased temperature and tenderness, no tolerance of any right knee joint movement, and marked swelling of the right lower leg with erythema.  The impressions included infected (septic) right knee.  The Veteran's right knee was aspirated and "purulent material returned."  This fluid was sent to the hospital laboratory for testing.  He was admitted to the orthopedic service at the VAMC.

While hospitalized, on December 6, 2002, the Veteran complained of right knee pain.  It was noted that his right knee had been aspirated on November 19, 2002.  It also was noted that his right knee effusion had recurred on November 21, 2002, "but no erythema.  Range of motion was only moderately painful.  There was marked degenerative joint disease by x-ray.  He was injected with a steroid."  It was noted further that he had returned to the ER "with continued pain and swelling in the right knee.  In the emergency room the right knee was aspirated.  Several cc of cloudy joint fluid was removed."  Physical examination on December 6, 2002, showed "an obvious effusion" at the right knee, moderate erythema and tenderness "rather well localized to the knee," a limited range of motion due to pain, diffuse swelling and pedal edema extending distally from the knee, and grossly intact "but probably decreased" sensation.  The impressions included septic arthritis of the right knee.  The Veteran had right knee arthroscopy later on December 6, 2002.  The operative diagnosis was septic right knee.

In a Progress Note dated on December 10, 2002, the Veteran complained that his right knee "hurts."  He rated his pain as 4/10 on a pain scale.  Physical examination showed his right knee had a "wrap around it."  The assessment included status-post right knee arthroscopy.  It was noted that the Veteran's knee joint fluid had tested positive for staphylococcus aureus susceptible to clindamycin.

An Orthopedic Note dated on December 11, 2002, indicated that all surgical sutures had been removed from the Veteran's right knee.  "He is making progress in therapy but is slower than expected.  No specific reason for his description of severe pain discovered."

An Orthopedic Note dated on December 13, 2002, indicated that the Veteran's temperature was falling slowly.  "Has less swelling in the knee every day.  Still having more pain in the knee that I would expect.  Might consider repeat arthroscopy."

An Orthopedic Note dated on December 18, 2002, indicated that the Veteran was making "slower than expected progress with rehab.  By exam the signs of infection are resolving."  The Veteran's other multiple medical problems, including low back pain, "are limiting his progress.  He can now care for himself at home."  The Veteran was advised to return at least once per week for therapy.

In an August 2004 statement, the Veteran asserted that he had been on pain medication since December 2002 and had vascular and muscle damage in his leg due to a staph infection in the right knee incurred after a faulty attempt at draining fluid from the knee by a VA clinician.  He also asserted that he had been discharged from the VAMC in December 2002 "in a lot of pain and on a walker, which I was on through July or August of 2003.  I'm still using a cane and in constant pain when walking."

On VA joints examination in March 2008, the Veteran complained of residuals of a staph infection to the right knee.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records, in detail.  It was noted that, following a total knee arthoplasty on the right knee in April 2005, the Veteran's "right knee pain is now intermittent and mild.  It generally occurs with weather changes. He feels the pain in the area of the medial joint line.  He has reduced range of motion."  Physical examination showed a normal gait, no inflammatory arthritis, joint ankylosis, a vertical 6.5 and 2.5 inch surgical incisional scar over the right knee, and no crepitation, mass behind the right knee, clicks or snaps, grinding, instability, patellar or meniscus abnormality.  X-rays of the right knee showed a stable total knee arthoplasty.  The VA examiner stated that she could not resolve the issue of whether the Veteran experienced additional disability as a result of a staph infection contracted at a VAMC without resorting to mere speculation.  The rationale for this examiner's inability to provide an opinion was that the Veteran had preexisting degenerative disease of the right knee "and natural progression of the disease could result in the same disability."  The diagnosis was degenerative joint disease of the right knee status-post total right knee replacement.

The Veteran testified at his November 2013 videoconference Board hearing that his knee had been aspirated improperly in 2002.  See Board hearing transcript dated November 7, 2013, at pp. 6.  His wife testified that, after this knee aspiration, his entire leg became badly swollen.  Id., at pp. 8.

In response to a request for an opinion concerning the contended etiological relationship between the Veteran's VA outpatient treatment in November 2002 and residuals of a staph infection of the right knee, in April 2014, a VHA clinician reviewed the Veteran's VA claims file and discussed relevant treatment records in detail.  This clinician opined that "complications from invasive procedures occur and even though extremely rare are 'reasonably foreseeable.'  Therefore, the records that were reviewed are consistent with a rare but reasonable foreseeable event and NOT from a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA."  This clinician also opined that, because the Veteran "had a long history of right knee difficulties prior to" November 2002, and because his arthroscopic surgery "noted advanced tricompartmental osteoarthritic changes," it was unlikely that he experienced additional disability due to a staph infection of the right knee in December 2002.

Law and Regulations

The Veteran contends that he is entitled to additional compensation under 38 U.S.C.A. § 1151 for residuals of a staph infection of the right knee claimed as due to VA lack of proper care/negligence in providing outpatient treatment in November 2002.  The Veteran specifically contends that VA lack of proper care/negligence caused him to experience residuals of a staph infection of the right knee after his right knee allegedly was aspirated improperly by a VA clinician and then became infected with staph.  He contends that, but for VA lack of proper care/negligence in aspirating his right knee improperly in November 2002, he would not have experienced additional disability due to residuals of a staph infection of the right knee.

The appropriate legal standard for claims for compensation under 38 U.S.C.A. § 1151 filed on and after October 1, 1997, as in this case, provides that compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  From the plain language of this statute, it is clear that, to establish entitlement to benefits under 38 U.S.C.A. § 1151, all three of the following factors must be shown: (1) disability/additional disability, (2) VA hospitalization, treatment, surgery, examination, or training was the cause of such disability, and (3) there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an unforeseen event.

Effective September 2, 2004, 38 C.F.R. § 3.361 relating to section 1151 claims was promulgated for claims filed on or after October 1, 1997, such as this claim.  See 69 Fed. Reg. 46,426 (2004) (codified as amended at 38 C.F.R. § 3.361 (2010)). In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  See 38 C.F.R. § 3.361(c)(1).

38 C.F.R. § 3.361(d) states that the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  See 38 C.F.R. § 3.361(d).

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for residuals of a staph infection of the right knee, claimed as due to VA lack of proper care/negligence in providing outpatient treatment in November 2002.  The Veteran contends that he incurred residuals of a staph infection of the right knee in December 2002 following VA outpatient treatment in November 2002 when he alleges that his right knee was aspirated improperly by a VA clinician and then became infected with staph.  The record evidence does not support his assertions.  It shows instead that, although the complications that the Veteran experienced (a staph infection of the right knee) in December 2002 were rare, they were reasonably foreseeable and not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA (as the VHA clinician concluded in April 2014).  The April 2014 VHA clinician opined that the complications experienced by the Veteran following his right knee surgery, to include a staph infection, although rare, were reasonably foreseeable following invasive right knee surgery.   This clinician also opined that, because the Veteran "had a long history of right knee difficulties prior to" November 2002, and because his arthroscopic surgery "noted advanced tricompartmental osteoarthritic changes," it was unlikely that he experienced additional disability due to a staph infection of the right knee in December 2002.  These findings are supported by a review of the record evidence which shows the Veteran's pre-November 2002 history of right knee problems and his December 2002 surgical report showing advanced osteoarthritic changes.  The April 2014 VHA clinician's opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There is no competent contrary opinion of record.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which indicates that additional right knee disability (residuals of a staph infection) was the result of neglect, carelessness, lack of proper skill, error in judgment, or fault on behalf of VA.  Absent such evidence, the Board finds that entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a staph infection of the right knee, claimed as due to VA lack of proper care/negligence in providing outpatient treatment in November 2002, is not warranted.

In reaching the above conclusions, the Board acknowledges Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  

The Veteran is competent to report what he has experienced since November 2002.  The Board concludes that his lay statements are less than credible in light of the medical evidence showing no clinical relationship between any residuals of a staph infection of the right knee and November 2002 VA outpatient treatment.  Contrary to the Veteran's assertions, the medical evidence shows instead that a staph infection of the right knee, although rare, was a reasonably foreseeable consequence of invasive right knee surgery.  The medical evidence also shows that residuals of a staph infection of the right knee were not the result of VA lack of proper care/negligence in treating his right knee disability.  The Veteran is not competent to offer an opinion regarding any causal relationship between his November 2002 VA outpatient treatment and any current residuals of a staph infection of the right knee.  While the Veteran's contentions have been considered carefully, these contentions are outweighed by the record evidence showing no nexus between his November 2002 VA outpatient treatment and any residuals of a staph infection of the right knee.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for residuals of a staph infection of the right knee, claimed as due to VA lack of proper care/negligence in providing outpatient treatment in November 2002, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


